 1   CALEB R. TROTTER, Cal. Bar No. 305195
     Email: CTrotter@pacificlegal.org
 2
     Pacific Legal Foundation
 3   930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747
 6   JAMES M. MANLEY, Ariz. Bar No. 031820*
 7   Email: JManley@pacificlegal.org
     Pacific Legal Foundation
 8   3241 E. Shea Blvd. #108
 9   Phoenix, Arizona 85028
     Telephone: (916) 419-7111
10   Facsimile: (916) 419-7747
11   *Pro Hac Vice Pending
12   Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.
     and National Press Photographers Association
13
14                             UNITED STATES DISTRICT COURT
15                           CENTRAL DISTRICT OF CALIFORNIA
16                                        WESTERN DIVISION
17                                       )                 Case No.:
                                         )
18   AMERICAN SOCIETY OF                 )
     JOURNALISTS AND AUTHORS,            )                 DECLARATION OF SPENCER
19                                       )
     INC. and NATIONAL PRESS             )                   GRANT IN SUPPORT OF
20   PHOTOGRAPHERS ASSOCIATION, )                           PLAINTIFFS’ MOTION FOR
                                         )                 PRELIMINARY INJUNCTION
21                 Plaintiffs,           )
                                         )
22                                       )
           v.                            )
23                                       )
                                         )
24   XAVIER BECERRA, in his official     )
     capacity as Attorney General of the )
25                                       )
     State of California,                )
26                                       )
                  Defendant.
27
28
     ______________________________________________________________________________
     Declaration of Spencer Grant in Support of      -1-                          Case No.:
     Plaintiffs’ Motion for Preliminary Injunction
 1          I, Spencer Grant, declare as follows:
 2          1.       The facts set forth in this declaration are based on my personal
 3   knowledge, and if called as a witness, I could and would competently testify thereto
 4   under oath. As to those matters which reflect a matter of opinion, they reflect my
 5   personal opinion and judgment upon the matter.
 6          2.       Since age 13, photojournalism has always been a calling to me, not just
 7   a job. I have been a professional for over 50 years; my love and commitment to my
 8   work is as strong as ever. I have been a freelance photojournalist ever since I left the
 9   Boston Globe in 1974. I first joined the National Press Photographers Association
10   in 1969.
11          3.       I maintain a business location that is separate from my clients. I set or
12   negotiate my own rates and set my own hours. I customarily contract for freelancing
13   projects and hold myself out to other potential customers as available to perform the
14   same type of work. I customarily and regularly exercise discretion and independent
15   judgment when freelancing.
16          4.       For the past four years I have freelanced for The Daily Pilot, the
17   newspaper of the Orange County California beach cities, doing 90–100 assignments
18   a year. The work is both a joy and much-needed income. If that publication is forced
19   to comply with AB 5, the result would be: they would not hire me as an employee,
20   I would not want to be their employee even if they were willing and able to hire me,
21   and most importantly, it would cut my freelance assignments with them by two-
22   thirds, which would be economically devastating for me.
23          5.       California Assembly Bill 5 will cause me nothing but harm. While its
24   35-assignment cap on freelance “photographers and photojournalists” is supposed to
25   force clients into hiring them for full-time unionized jobs, such a “benefit” is not
26   realistic for news publications in this economy and neither desirable nor viable for a
27   freelance photographer like me.
28   ///
     ______________________________________________________________________________
      Declaration of Spencer Grant in Support of      -2-                           Case No.:
      Plaintiffs’ Motion for Preliminary Injunction
 1          6.       I am 75 years old. At my age I do not want full time employment. The
 2   idea that my clients should be forced to make me a staffer is not only ridiculous, but
 3   also inapplicable to me. The Daily Pilot already has four staff photographers; they
 4   do not need, want, or can afford any more. It is my role to fill-in on weekends and
 5   evenings when staffers are not available. My schedule is therefore inconsistent, and
 6   I have the flexibility I need to accept or decline assignments.
 7          7.       I am the only caregiver for my wife Mara. She suffers from cervical
 8   dystonia, arteriosclerosis aorta, ventricular and paroxysmal supraventricular
 9   tachycardia, hyperlipidemia, obstructive sleep apnea, a compromised left rotator
10   cuff, scoliosis, and frequent urinary tract infections. I need to be available to help
11   her in myriad ways that require me to have control over my schedule: I take her to
12   doctor visits, I am her “trainer” when she goes to the YMCA gym, I do shopping,
13   cooking, and I drive her to work (yes, she is still working at 78). There is no way I
14   could be a loving and supportive husband and provide the level of care that her
15   medical conditions require if I had to give up control over my workload. She comes
16   first. If I were an employee, I would not have the flexibility to accept or decline
17   assignments as needed to help my wife.
18          8.       Like many freelancers, I deduct my business expenses on my income
19   taxes. As an employee, these deductions would be limited if not eliminated.
20          9.       These assignments from The Daily Pilot are a joy to me; cutting them
21   by two-thirds would be not only cruel but pointless since the paper has confirmed
22   that they would never hire me. Even if I were offered a regular position, I could not
23   accept it. I have always paid my bills and loved my work, but this is the first time I
24   have faced a gratuitous gutting of my work for the benefit of no one.
25          10.      Since I could not accept regular employment, the avowed purpose of
26   AB 5 is not only inapplicable to me, it is extremely detrimental. My present working
27   situation fits my available time and professional commitment. I threaten no one. I
28   only wish to continue freelancing for The Daily Pilot as I have for the past four years.
     ______________________________________________________________________________
      Declaration of Spencer Grant in Support of      -3-                          Case No.:
      Plaintiffs’ Motion for Preliminary Injunction
